Name: Commission Regulation (EC) NoÃ 1267/2005 of 1 August 2005 authorising the lodging of applications for refund certificates as provided for by Article 38(1) of Regulation (EC) NoÃ 1043/2005
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity
 Date Published: nan

 2.8.2005 EN Official Journal of the European Union L 201/35 COMMISSION REGULATION (EC) No 1267/2005 of 1 August 2005 authorising the lodging of applications for refund certificates as provided for by Article 38(1) of Regulation (EC) No 1043/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), Having regard to Commission Regulation (EC) No 1043/2005 of 30 June 2005 implementing Council Regulation (EC) No 3448/93 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds (2), and in particular Article 38(1) thereof, Whereas: (1) After the allocation of certificates in accordance with Article 36 of Regulation (EC) No 1043/2005, amounts determined in accordance with Article 35(2) of that Regulation remain available. (2) In order to allow the allocation of those amounts, it is appropriate to authorise operators to lodge applications for refund certificates for goods to be exported before 1 October 2005, HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 38(1) of Regulation (EC) No 1043/2005, applications for refund certificates may be lodged from Monday 8 August 2005 for goods to be exported before 1 October 2005. Article 2 This Regulation shall enter into force on 2 August 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5. (2) OJ L 172, 5.7.2005, p. 24.